Case 0:18-cv-60698-BB Document 62 Entered on FLSD Docket 12/07/2018 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-60698-BLOOM/Valle

 SCARLETT WATTS,

         Plaintiff,

 v.

 NEW PENN FINANCIAL, LLC d/b/a/
 SHELLPOINT MORTGAGE SERVICING,
 and BRITTANY BURKS,

       Defendants.
 _____________________________________/

                          ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Notice of Pending Settlement, ECF No. [61],

 filed on December 6, 2018 that indicates that the parties have reached a settlement of the claims

 asserted in this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The above-styled action is administratively CLOSED without prejudice to the

               parties to file a stipulation for dismissal on or before January 7, 2019.

           2. The Clerk of Court shall CLOSE this case for administrative purposes only.

           3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

               all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 0:18-cv-60698-BB Document 62 Entered on FLSD Docket 12/07/2018 Page 2 of 2
                                                  Case No. 18-cv-60698-BLOOM/Valle


         DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of December,

 2018.



                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                         2
